Citation Nr: 1737826	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for panic disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for arthritis of the right hand.

7.  Entitlement to service connection for arthritis of the left hand.

8.  Entitlement to service connection for arthritis of the right knee.

9.  Entitlement to service connection for arthritis of the left knee.

10.  Entitlement to service connection for a right leg condition secondary to a head injury.

11.  Entitlement to service connection for pancreatitis.

12.  Entitlement to service connection for hepatitis C as secondary to military sexual trauma.

13.  Entitlement to service connection for migraines.

14.  Entitlement to service connection for head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.C.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from May 1973 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the VARO.  In December 2016, the Veteran and a witness presented testimony before a Veterans Law Judge at a video conference hearing. 

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed.


FINDING OF FACT

In August 2017, the Board received information from the Social Security Administration data base indicating that the Veteran died in March 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


